Case 2:20-cv-01121-CRE Document 6-2 Filed 07/31/20 Page1of1

SlipperyRock dab Prt or Dirty o> gual Opry Ex bib Ce L

> Tath IX Coordinator

008 Old Main ‘
Slippery Rock, PA 16057-1326
724-738-2650

holly mecoy@anedu

May 6, 2020 !

Dr. Yili Tseng
156 Lexington Drive
Cranberry Township, PA. 16066

Dear Dr. Tseng:

The university has completed its investigation of the complaint that was filed against you by
Madison Harris. The investigation did not substantiate a violation of the university's
Harassment and Discrimination policy.

Very truly yours,

Pl bey- Me US Cog

Holly M. McCoy
Assistant Vice President, Diversity and Equal Opportunity .
Title IX Coordinator

cc: Dr. Jerry Chmielewski, Interim Provost and Chief Academie-Afficer
Dr. Michael Zieg, interim Dean of the College of Health, Engineering and Science
Ms. Lynne Motyl, Chief Human Resources Officer

 

A member of Pennsyivania’s Stare System of Higher Education ? rack solid education

www.sniedu
